                  Case 2:21-cv-00693-AB-AS Document 50 Filed 08/10/21 Page 1 of 2 Page ID #:353



                       1    Timothy P. Rumberger, Esq., California State Bar #145984
                            LAW OFFICES OF TIMOTHY P. RUMBERGER
                       2    1339 Bay Street, Alameda, California 94501
                            Phone: (510)841-5500; Fax: (510)521-9700
                       3    e-mail: tim@rumbergerlaw.com
                       4    Kevin R. Allen, Esq., California State Bar #237994
                            ALLEN ATTORNEY GROUP
                       5    2121 N. California Blvd., Suite 290, Walnut Creek, California 94549
                            Phone: (925)695-4913; Fax: (925)334-7477
                       6    e-mail: Kevin@allenattorneygroup.com
                       7    Attorneys for the Plaintiff Jose Vasquez
                            And the putative Plaintiff Classes
                       8
                       9

                  10                                UNITED STATES DISTRICT COURT
                  11                               CENTRAL DISTRICT OF CALIFORNIA
                  12
                              JOSE VASQUEZ, individually and on         )   Case No. 2:21-cv-00693-AB-AS
                  13                                                    )
                              behalf of all those similarly situated,   )   NOTICE OF WITHDRAWAL OF
                  14                                                    )   MOTION FOR CONDITIONAL
                                     Plaintiff,                         )   CERTIFICATION
                  15          v.                                        )
                                                                        )   Date: September 3, 2020, Friday
                  16          DRAPER AND KRAMER                         )
                              MORTGAGE CORP.,                           )   Time: 10:00 a.m.
                  17                                                    )   Judge: André Birotte, Jr.
                                     Defendants,                        )   Courtroom: First Street Court House, 7B
                  18                                                    )
                              ____________________________________          350 W. First Street, Los Angeles, CA
                  19

                  20
                  21

                  22               NOTICE OF WITHDRAWAL OF MOTION: To all parties and counsel

                  23        of record, PLEASE TAKE NOTICE that, following discussions amongst counsel,
                  24
                            Plaintiff’s hereby withdraws his Motion for Conditional Certification, and will refile
                  25

                  26        the Motion for Conditional Certification and Distribution of Notice Pursuant to 20

                  27        U.S.C. §216(b) for hearing on Friday, September 17, 2021.
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              1
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500                 NOTICE OF WITHDRAWAL OF MOTION CONDITIONAL CERTIFICATION BRIEFING SCHEDULE
                  Case 2:21-cv-00693-AB-AS Document 50 Filed 08/10/21 Page 2 of 2 Page ID #:354



                       1          In addition to Plaintiff’s timely filing of the Motion and all supporting papers,
                       2
                            counsel for the parties anticipate the following briefing schedule consistent with
                       3
                            Central District Local Rules 7-9, 7-10, and 7-11:
                       4

                       5          Opposing Papers shall be filed and served no later than August 27, 2021,
                       6
                            twenty-one (21) days prior to the hearing;
                       7
                                  Reply Papers shall be filed and served no later than September 3, 2021,
                       8
                       9    fourteen (14) days prior to the hearing.
                  10

                  11

                  12
                                                                          Respectfully submitted,

                  13
                             Dated: August 10, 2021                By:                 /s/
                  14
                                                                   TIMOTHY P. RUMBERGER, Esq.
                  15                                               KEVIN R. ALLEN, Esq.
                                                                   Counsel for Plaintiff Jose Vasquez and
                  16
                                                                   the Putative Plaintiff Class Members
                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              2
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500               NOTICE OF WITHDRAWAL OF MOTION CONDITIONAL CERTIFICATION BRIEFING SCHEDULE
